

115 HR 3876 IH: Stop Waste And Misuse by Presidential Flyers Landing Yet Evading Rules and Standards Act
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3876IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Ted Lieu of California (for himself, Mr. Gallego, Mr. Raskin, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo prohibit the use of Federal funds for the official travel of any senior political appointee on
			 private aircraft, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Waste And Misuse by Presidential Flyers Landing Yet Evading Rules and Standards Act or the SWAMP FLYERS Act. 2.Prohibition on use of funds for travel on private aircraft (a)In generalBeginning on the date of enactment of this Act, no Federal funds appropriated or otherwise made available in any fiscal year may be used to pay the travel expenses of any senior political appointee for travel on official business on a non-commercial, private, or chartered flight.
 (b)ExceptionsThe limitation in subsection (a) shall not apply— (1)if no commercial flight was available for the travel in question, consistent with subsection (c); or
 (2)to any travel on aircraft owned or leased by the Government. (c)Certification (1)In generalAny senior political appointee who travels on a non-commercial, private, or chartered flight under the exception provided in subsection (b)(1) shall, not later than 30 days after the date of such travel, submit a written statement to Congress certifying that no commercial flight was available.
 (2)PenaltyAny statement submitted under paragraph (1) shall be considered a statement for purposes of applying section 1001 of title 18, United States Code.
 (d)Definition of senior political appointeeIn this Act, the term senior political appointee means any individual occupying— (1)a position listed under the Executive Schedule (subchapter II of chapter 53 of title 5, United States Code);
 (2)a Senior Executive Service position that is not a career appointee as defined under section 3132(a)(4) of such title; or
 (3)a position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations.
				